DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 7-15, 20, 21, 24, 26, 27, and 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. 	A computer-implemented method for reconstructing a MRI image, comprising:  
	acquiring first MRI measurement data at a first magnetic field strength using an MRI system;
generating a first MRI image based on the first MRI measurement data, the first MRI image having first imaging characteristics based on the first magnetic field strength; 
generating a second MRI image by applying trained functions to the first MRI image, the second MRI image having second imaging characteristics, the second imaging characteristics corresponding to a second magnetic field strength different from the first magnetic field strength, the trained functions having been trained using training MRI images and reference MRI images, the training MRI images being obtained at the first magnetic field strength, and the reference MRI images being obtained at the second magnetic field strength;  
providing the second MRI image.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical.

11. 	A computing device configured for reconstructing an MRI image, the computing device comprising: 
a memory containing instructions; 
an interface; and 
at least one processor configured to execute the instructions to cause the computing device to, 
acquire first MRI measurement data at a first magnetic field strength using an MRI system, 
generate a first MRI image based on the first MRI measurement data, the first MRI image having first imaging characteristics based on the first magnetic field strength, 
generate a second MRI image by applying trained functions to the first MRI image, the second MRI image having second imaging characteristics, the second imaging characteristics corresponding to a second magnetic field strength different from the first magnetic field strength, the trained functions having been trained with training MRI images and reference MRI images, the training MRI images being obtained at the first magnetic field strength, and the reference MRI images being obtained at the second magnetic field strength, and 
provide the second MRI image.

As to claim 11 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical.
The non-abstract limitations are “acquiring first MRI measurement data at a first magnetic field strength using an MRI system”; “acquire first MRI measurement data at a first magnetic field strength using an MRI system”; “provide the second MRI image”; “a memory”; “an interface”; and “at least one processor”.  “Acquiring first MRI measurement data at a first magnetic field strength using an MRI system” and “acquire first MRI measurement data at a first magnetic field strength using an MRI system” are not deemed to integrate nor amount to significantly more than the abstract idea because they are simply reciting using an MRI machine which is a generic tool, i.e. a generic field of use. “Providing the second MRI image” in claims 1 and 11 are steps of outputting results which are basic computer functions that do not amount significantly more.  “A memory”; “an interface”; and “at least one processor” are generic parts for a computer and do not amount to significantly more.  An MRI system is the basic component of every MRI apparatus and do not make the MRI less generic.
A search has been performed, but no art has been found for prior art rejection at this time.
Allowable Subject Matter
Claims 3-6, 16-19, 22, 23, 25, 28, and 29 are allowed over the prior art of record.

Response to Arguments
Applicant's arguments filed 8/3/2022 and 9/14/2022 have been fully considered but they are not persuasive. 
Applicant’s amendment filed 9/14/2022 has been entered.  Applicant arguments repeat the arguments filed in the final rejection and in the after final rejection.  The arguments were not persuasive then and are not persuasive now.  Applicant relies upon Abele, stating instant invention’s claim 1 recites limitations are analogous to those required by claim 6 in Abele.  This statement is agreed with.  Applicant concludes because Abele was eligible the instant claims are eligible.  Examiner disagrees because Electric Power Group found what the data presents does not confer eligibility.  Applicant next states Electrical Power Group does not discuss Abele.  Again, Applicant is correct.  Electric Power Group claimed receiving data including real time phasor measurements.  It’s known in the art phasor measurements are based on voltage and current measurements which similar to Applicant’s claims require a measurement system.  Electric Power Group found the claims not eligible.  While Electric Power Group does not recite the measurement system in the claims, Alice states appending conventional steps at a high level of generality was not enough to supply an inventive concept.  Taken together, Electrical Power Group and Alice lead the Examiner to conclude these instant claims are not eligible.  Thus, the rejection under 35 USC §101 is maintained.  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852